Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161726                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161726
                                                                    COA: 353468
                                                                    Saginaw CC: 18-045345-FH;
  ADRIAN LAMONT WILLIAMS,                                           18-045410-FC
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2020 order of
  the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall also address the reason why the defendant’s guidelines range
  increased from an estimated 51 to 127 months at the plea hearing to 108 to 270 months at
  sentencing.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           a0120
                                                                               Clerk